*962
ORDER

PER CURIAM.
This case was originally scheduled for submission in August, 2004. Upon the government’s motion to dismiss, and the court’s request for certain status reports from both parties, the appellant has agreed that the issue of offset of his veterans’ benefits against his retirement pay must be resolved in the first instance before the Department of Veterans Affairs. This resolution warrants dismissal of the appeal.
Accordingly, the motion to dismiss is granted, without prejudice to appropriate further proceedings.
No costs.